Title: To George Washington from Lafayette, 11 May 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George

 

My dear General
Paris May the 11th 1785

This is not the only letter You Will Get from me By this packet, But as the opportunity is Safe, I will trust Young M. Adams With Some Matters Which I would not like to Be Ventured in the post offices of France.
102 ⟨Protestants⟩ in 12 ⟨France⟩ are under intolerable 80 ⟨Despotism⟩—altho’ oppen persecution does not now Exist, yet it depends upon the whim of 25 ⟨king⟩; 28 ⟨queen⟩, 29 ⟨parliament⟩, or any of 32 ⟨the Ministers⟩—marriages are not legal among them—their wills Have no force By law—their children are to Be Bastards—their parsons to Be Hanged—I Have put it into My Head to Be a 1400 ⟨Leader⟩ in that affair, and to Have their Situation changed—with that wiew I am Going, under other pretences to Visit their chief places of abode, With a Consent of 42 ⟨Castries⟩, and an other—I will afterwards Endeavour to Gain 39 ⟨Vergennes⟩ and 29 ⟨Parliament⟩, with the keeper of the Seals, who acts as Chancellor—it is a Work of time, and of Some danger to me, Because none of them Would give me a Scrap of paper, or Countenance whatsoever—But I Run My chance—42 ⟨Castries⟩ Could only Receive the Secret from me, Because it is not in His departement—Don’t Answer me about it, only that You Had my Ciphered letter By M. Adams—But when in the Course of the fall or winter You will Hear of Some thing that Way, I wanted You to know I Had an Hand in it.
100 ⟨Ireland⟩ are spent out, and Nothing for 73’s ⟨liberty’s⟩ Sake to do that Way—I was in Hopes Holland would offer some thing that Way—But I am affraîd not—I don’t think 46’s ⟨Calonne’s⟩ political life May last long, unless He leaves 1600 ⟨finances⟩ for Some other Branch.
Before I arrived, a letter Had gone demanding Longchamps—Since which the Ministry were Satisfied with that Business and a letter went ordering to let it drop —I Hope there Will Be no war in America—But if it Was Ever the Case, either to 840 ⟨South Spain⟩, to 590 ⟨Mississippy⟩, or to the fronteer posts and Canada, I depend Upon You, my dear General, to Be offered a Command, which in one Case my Situation as a french Man May Render personally a little ticklish for me,

But for which, in all Cases my Situation as Such, as well as my Roman Catholick Creed, or Supposed to Be So at least if any thing, and the Confidence You, and the public are pleased to Honour me with, may Render me a proper choice to propose —But I Earnestly Hope it Will not Be the Case that You make War—particularly with Spain—altho’ a Visit to Mexico and New Orleans I would prefer to Any thing I know of—don’t answer to me about it otherwise than in general terms. Adieu, My dear General, My Best Respects waît on Mrs Washington—Remember me to the family. Your filial and devoted friend

Lafayette


When You Arrange Your papers, my dear General, I Beg You Will Send me my letters to You, which I will Send Back a fortnight after I Have Received them—I Had no Copies kept of them—and wish to preserve some.

